EXHIBIT News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Reports First Quarter Financial Results; Adjusted Net Earnings of $0.12 per Share VANCOUVER, May 1 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; AMEX: NXG) today reported adjusted net earnings of $29,393,000 or $0.12 per diluted common share and cash flow from operations of $15,450,000 or $0.06 per diluted common share for the first quarter of 2008. Northgate's net earnings of $20,427,000 or $0.08 per diluted common share include a one-time, non-cash mark-to-market gain of $9,836,000 arising from the settlement of the gold forward contracts of Perseverance Corporation Ltd. ("Perseverance"), and the negative non-cash change of $29,332,000 in the fair value of copper forward sales contracts related to future production in late 2009 and 2010. A reconciliation of net earnings to adjusted net earnings is provided under the section entitled Non-GAAP Measures. << First Quarter 2008 Highlights - Closed the Perseverance transaction for A$230,552,000 (US$210,516,000) and added two additional operating mines to Northgate's asset portfolio. - Total calendar quarterly gold production of approximately 90,000 ounces at Northgate's three operating mines at an average net cash cost of production of $320 per ounce of gold. - Kemess South produced 14.4 million pounds of copper in concentrate. - A new three-year collective agreement was ratified on April 8, 2008 by the International Union of Operating Engineers Local 115, representing the 300 production and maintenance employees at Kemess South. - Indicated resources underground at Young-Davidson increased by 137%. - A Memorandum of Understanding ("MOU") for the development of the Young-Davidson mine was signed with the Matachewan First Nation. >> Ken Stowe, President and CEO, stated: "The closing of the Perseverance transaction in February has opened a new and exciting chapter in the history of Northgate. At our two new Australian mines, we are implementing aggressive plans to address the key strategic issues that we identified during our due diligence. We are very pleased that from a management perspective the integration of the new operations has gone very smoothly and we are excited to welcome over 450 dedicated employees to the Northgate family. Northgate is committed to make significant investments in operational improvements and near mine exploration at Stawell and Fosterville to increase their reserve lives and reduce their operating costs. In particular, we expect to see dramatic improvements at Fosterville during 2008 once the conversion to owner mining is completed and as a comprehensive metallurgical enhancement program identifies specific methods of significantly improving gold recoveries. Back in Canada, the Young-Davidson project continues to make excellent progress on all fronts with a preliminary assessment report due out in the second quarter of 2008 and a feasibility study scheduled for completion at the end of the year. The continued robust price environment for gold and copper bodes well for the future as we look to add more projects and mines to our company from existing platforms in Canada and Australia." Executive Overview Financial Performance Northgate recorded consolidated net earnings of $20,427,000 or $0.08 per diluted common share in the first quarter of 2008 compared with earnings of $9,406,000 or $0.04 per share during the corresponding quarter of 2007. On February 18, 2008, Northgate completed the acquisition of Perseverance; the first quarter consolidated results include the activities of Perseverance from February 19 onwards. Per share data is based on 255,338,997 weighted average diluted number of shares outstanding in the first quarter of 2008 and 255,541,281 in the corresponding period of 2007. As of May 1, 2008, the Corporation had 255,258,185 issued and outstanding common shares. The net earnings of the Corporation include a one-time, non-cash mark-to-market gain of $9,836,000 arising from the settlement of the gold forward contracts of Perseverance. The contracts were settled directly by Perseverance after the completion of the acquisition. The net earnings also include the negative change in the fair value of the Corporation's copper hedge contracts of $29,332,000. Excluding these items, adjusted net earnings per diluted common share increase to $0.12. Health, Safety and Environment Kemess South recorded two lost time injuries during the first quarter. In Australia, the Stawell mine operated without any lost time incidents in the first quarter of 2008 and overall safety performance improved compared to the same period in 2007. The Fosterville mine also operated without any lost time incidents during the quarter, but there were two significant "near miss" underground incidents that were cause for concern. In order to promote a strong safety culture within the workforce at Fosterville, Northgate suspended underground mining operations for eight days shortly after assuming control of the mine. During this period, a review of safety and training procedures was completed to ensure that all members of the underground workforce had adequate safety training. In the second quarter of the year, Northgate will be conducting safety and environmental audits at both of its recently acquired Australian mines. << Summarized Consolidated Results (100% of production basis; thousands of US dollars, except where noted) Q1 2008(1) Q1 2007 Operating Data Gold production (ounces) 89,601 68,110 Gold sales (ounces) 61,539 66,480 Average spot gold price - London Bullion Market ($ per ounce) 927 650 Copper production (thousands pounds) 14,380 17,702 Copper sales (thousands pounds) 13,375 17,270 Average spot copper price - London Metal Exchange Cash ($ per pound) 3.54 2.69 Financial Data Revenue 86,093 74,313 Net earnings 20,427 9,406 Earnings per share Basic 0.08 0.04 Diluted 0.08 0.04 Cash flow from operations 15,450 19,241 Cash and cash equivalents 52,688 278,810 Total assets 715,625 530,119 (1) Financial data and gold sales (ounces) include the results of Perseverance from February 19 to March 31, 2008. Other figures are for the three month period ending March 31, 2008. KEMESS SOUTH MINE (100% of production basis; thousands of US dollars, except where noted) Q1 2008 Q1 2007 Operating Data Ore plus waste mined (tonnes) 8,536,638 12,082,857 Ore mined (tonnes) 4,766,372 5,561,033 Stripping ratio (waste/ore) 0.791 1.17 Ore milled (tonnes) 4,243,891 4,341,422 Ore milled per day (tonnes) 46,636 48,238 Gold Grade (g/t) 0.522 0.677 Recovery (%) 70 72 Production (ounces) 49,583 68,110 Sales (ounces) 44,724 66,480 Copper Grade (%) 0.182 0.214 Recovery (%) 85 86 Production (thousands pounds) 14,380 17,702 Sales (thousands pounds) 13,375 17,270 Net cash cost ($/ounce) 105 28 Financial Data Revenue 104,016 93,245 Cost of sales 49,164 46,986 Earnings from operations 47,039 32,391 Cash flow from operations 27,316 1,586 Capital expenditures 1,789 2,743 >> Operational Performance The Kemess South mine posted gold and copper production of 49,583 ounces and 14.4 million pounds, respectively, in the first quarter of 2008. Metal production was adversely affected by a number of factors, including several unscheduled power outages by BC Hydro, which disrupted scheduled production for a total of five days in the quarter, and lower than expected gold grades. During the first quarter of 2008, approximately 8.5 million tonnes of ore and waste were removed from the open pit compared to 12.1 million tonnes during the corresponding quarter of 2007. Unit mining costs were Cdn$2.01 per tonne compared with Cdn$1.47 per tonne in the first quarter of 2007. The unit mining costs in the most recent quarter were significantly higher than they were in the same period last year due to the significantly lower volume of material moved, higher prices for diesel fuel and higher maintenance costs. Mill availability and mill throughput during the first quarter of 2008 were 89% and 46,636 tonnes per day (tpd), respectively, compared with 91% availability and throughput of 48,238 tpd in the first quarter of 2007. The ore milled in the first quarter of 2008 had a grade of 0.522 grams per metric tonne (g/t) for gold and 0.182% for copper. Gold grades of the ore milled were 9% lower than predicted by the Kemess South reserve model, which in combination with lower than expected mill availability due to several power outages, were responsible for gold production that was 13% lower than plan and copper production that was 4% lower than plan. Gold and copper recoveries averaged 70% and 85%, respectively, compared with 72% and 86% in the first quarter of 2007. While gold recoveries were slightly lower than one year ago, metallurgical performance in the first quarter of 2008 was actually better than plan on the much lower grade ore that was milled. Metal concentrate inventory increased by 1,000 wet metric tonnes (wmt) in the first quarter of 2008 to approximately 7,000 wmt, as a result of poor railcar availability due to extreme winter conditions experienced throughout Canada in February and March. The average unit cost of production at Kemess per tonne milled during the first quarter of 2008 was Cdn$13.58, including Cdn$3.18 for concentrate marketing costs, which was comprised of treatment and refining costs and transportation fees. The unit cost in the same quarter in 2007 was Cdn$13.86, which included Cdn$4.21 for marketing costs. Overall units costs have fallen due to a decline in 2008 Benchmark settlement terms throughout the world for treatment and refining costs. However, this was offset by an increase in site operating costs, which were Cdn$44.2 million in the first quarter of 2008, approximately 5% higher than the Cdn$41.9 million figure recorded in the first quarter of 2007. The increase in costs is extremely broad based with costs for energy, consumables and labour all rising. The net cash cost of production at Kemess in the first quarter was $105 per ounce of gold compared to the $28 per ounce cash cost reported in the first quarter of 2007. The net cash cost was higher than the figure in the corresponding period last year due to the combined effects of lower gold and copper production, the stronger Canadian dollar and higher Canadian dollar denominated site costs, which were only partially offset by stronger copper prices and reductions in marketing costs. Financial Performance Revenue from the Kemess South mine in the first quarter of 2008 was $104,016,000 compared with $93,245,000 in the corresponding period of 2007 excluding the effects of mark-to-market adjustments on Northgate's hedge books. Metal sales in the first quarter of 2008 consisted of 44,724 ounces of gold and 13.4 million pounds of copper, compared with 66,480 ounces of gold and 17.3 million pounds of copper in the first quarter of 2007. During the first quarter of 2008, the price of gold on the London Bullion Market averaged $927 per ounce and the price of copper on the London Metal Exchange (LME) averaged $3.54. The net realized metal prices received on sales in the first quarter of 2008 were approximately $960 per ounce of gold and $3.68 per pound of copper, compared with $579 per ounce and $3.03 per pound in the first quarter of 2007. The cost of sales in the first quarter of 2008 was $49,164,000, which was higher than the corresponding period last year when the cost of sales was $46,986,000. The increase in the most recent quarter reflects the higher costs of production as well as the impact of the strengthening Canadian dollar. Depreciation and depletion expenses in the first quarter were $7,745,000 compared to $13,348,000 during the corresponding period of 2007. The lower depreciation and depletion expense for the most recent quarter reflects the 29% reduction in tonnes mined and is slightly offset by an increase in the amortization rate for 2008 as a result of capital expenditures in the prior year. Capital expenditures during the first quarter of 2008 totalled $1,789,000 compared to $2,743,000 in the corresponding period of 2007. Capital expenditures in the most recent quarter were primarily devoted to ongoing construction of the tailings dam and the purchase of new mining equipment including dewatering equipment and an excavator for the Kemess South mine. << STAWELL GOLD MINE (100% of production basis; thousands of US dollars, except where noted) Q1 2008 Q1 2007 Operating Data Ore mined (tonnes) 150,217 164,837 Ore milled (tonnes) 166,835 188,860 Ore milled per day (tonnes) 1,833 2,098 Gold Grade (g/t) 5.96 6.10 Recovery (%) 89 90 Production (ounces) 28,363 33,443 Sales (ounces)(1) 12,247 32,762 Net cash cost ($/ounce)(1) 536 n/a Financial Data(1) Revenue 11,739 n/a Cost of sales 7,245 n/a Earnings from operations 683 n/a Cash flow from operations 6,592 n/a Capital expenditures 2,622 n/a (1) Financial data and gold sales (ounces) include the results of Perseverance from February 19 to March 31, 2008. Other figures are for the three month period ending March 31, 2008. >> The Stawell mine produced a total of 28,363 ounces of gold during the three months ended March 31, 2008. Gold production attributable to Northgate from the date of acquisition was 11,508 ounces at a net cash cost of $536 per ounce. During the quarter, gold production was 1,600 ounces higher than forecast, primarily due to significantly higher than predicted ore grades in the underground mine. Approximately 167,000 tonnes of ore at a grade of 5.96 g/t were milled in the first quarter of 2008. Gold recoveries in the mill were in line with expectation at 89%. Total operating costs from the date of acquisition were A$6,170,000 equating to an overall unit operating cost of A$89/mt of ore milled. Mining costs were A$57/mt of ore mined and milling costs were A$29/mt of ore milled. Underground mine development continued in the Golden Gift (GG) production zones, GG1, GG3 and GG5L, during the quarter and the development advance totalled 1,201 metres (capital and operating). Progress was made upgrading underground ventilation systems, improving secondary egress routes to certain areas of the mine and on the conversion to emulsion explosives. Financial Performance Stawell's revenue from the date of acquisition to March 31, 2008 was $11,739,000 based on gold sales of 12,247 ounces. The cost of sales for this period was $7,245,000 and earnings from operations were $683,000. The mine generated $6,592,000 in cash from operations from February 19, 2008 to the end of the quarter. Cash expenditures for Stawell include capital expenditures of $2,622,000 and exploration of $412,000. Depreciation for the period from February 19 was << FOSTERVILLE GOLD MINE (100% of production basis; thousands of US dollars, except where noted) Q1 2008 Q1 2007 Operating Data Ore mined (tonnes) 110,904 149,648 Ore milled (tonnes) 139,492 240,465 Ore milled per day (tonnes) 1,533 2,672 Gold Grade (g/t) 4.3 2.9 Recovery (%) 54 81 Production (ounces) 11,655 17,951 Sales (ounces)(1) 4,568 19,691 Net cash cost ($/ounce)(1) 1,190 n/a Financial Data(1) Revenue 4,398 n/a Cost of sales 6,346 n/a Earnings (loss) from operations (3,781) n/a Cash flow from operations (1,908) n/a Capital expenditures 2,596 n/a (1) Financial data and gold sales (ounces) include the results of Perseverance from February 19 to March 31, 2008. Other figures are for the three month period ending March 31, 2008. >> The Fosterville mine produced 11,655 ounces of gold during the three months ended March 31, 2008. Gold production attributable to Northgate from the date of acquisition was 4,782 ounces at a net cash cost of $1,190 per ounce. Gold production at Fosterville during the quarter was negatively affected by two mining shutdown events. The first was a 10 day suspension of underground mining that began just before Christmas while the mine was still controlled by its previous owner. During this suspension, ore from surface stockpiles was milled to maintain gold production, which reduced the amount and quality of ore available for processing in January. Upon assuming control of the mine on February 19, 2008, Northgate temporarily suspended underground mining activities for a period of eight days from February 21-28, 2008 in order to facilitate a thorough review of operating procedures in the underground mine and provide additional safety training to its mining personnel. In addition to taking these steps, a number of key initiatives were put in motion to ensure the long-term success of the mine, including conversion to owner mining from contractor mining and implementation of a gold recovery enhancement program to improve overall efficiency and lower costs.
